Exhibit 10.51

SECOND AMENDMENT

TO

BOSTON PROPERTIES, INC.

EXECUTIVE SEVERANCE PLAN

A. The Boston Properties, Inc. Senior Executive Severance Plan, as adopted as of
July 30, 1998 (the “Plan”), as subsequently amended, is further amended as
follows.

1. Section 5(a) of the Plan is hereby amended by adding the following new
paragraph to the end of such Section:

“Notwithstanding the foregoing, no Covered Employee who becomes eligible to
participate in this Plan on or after January 1, 2014 (a “Subsequent Covered
Employee”) shall be entitled to a Gross-Up Payment. In the event that Severance
Payments payable to a Subsequent Covered Employee would be subject to the Excise
Tax, the following provisions shall apply:

(i) If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total Federal, state, and local income and employment taxes payable by
the Subsequent Covered Employee on the amount of the Severance Payments that are
in excess of the Threshold Amount (as defined below), are greater than or equal
to the Threshold Amount, the Subsequent Covered Employee shall be entitled to
the full benefits payable under this Plan.

(ii) If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (1) the Excise Tax
and (2) the total Federal, state, and local income and employment taxes on the
amount of the Severance Payments that are in excess of the Threshold Amount,
then the benefits payable under this Plan shall be reduced to the extent
necessary (but not below zero) so that the maximum Severance Payments shall not
exceed the Threshold Amount. In such event, the Severance Payments shall be
reduced in the following order: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments; and (4) non-cash form of benefits. To the extent any
payment is to be made over time (e.g., in installments), then the payments shall
be reduced in reverse chronological order.

For purposes of this Section 5, “Threshold Amount” shall mean three times the
Subsequent Covered Employee’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00).



--------------------------------------------------------------------------------

2. The first sentence of Section 5(b) of the Plan is hereby amended by deleting
such sentence in its entirety and replacing it with the following:

“Subject to the provisions of Section 5(c), all determinations required to be
made under Section 5(a), shall be made by PricewaterhouseCoopers LLP or any
other nationally recognized accounting firm selected by the Employers (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Employers and the Covered Employee within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Employers or the Covered Employee.”

B. Except as amended hereby, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, this Second Amendment has been executed on behalf of the
Company by its duly authorized officer this 8th day of January, 2014.

 

BOSTON PROPERTIES, INC. By:  

/s/ Eric Kevorkian

  Name:   Eric Kevorkian   Title:   Senior Vice President, Senior Corporate
Counsel and Assistant Secretary

 

2